In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15-3894

DANIEL AGUILAR,
                                               Plaintiff-Appellant,

                                v.


JANELLA GASTON-CAMARA, et al.,
                                            Defendants-Appellees.


       Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
      No. 2:14-cv-01273-NJ — Nancy Joseph, Magistrate Judge.


      ARGUED APRIL 10, 2017 — DECIDED JUNE 28, 2017


   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
   ROVNER, Circuit Judge. The plaintiff, Daniel Aguilar, an
inmate under the supervision of the Wisconsin Department of
Corrections (“DOC”), filed a pro se complaint pursuant to
42 U.S.C. § 1983, alleging that beginning in October 2012 he
was confined for 90 days without a hearing based on a pur-
ported violation of extended supervision. He argued that as a
person who was released from prison on parole status rather
2                                                 No. 15-3894

than extended supervision status, his confinement under the
extended supervision provisions denied him the procedures
that are afforded to parolees, in violation of the Due Process
Clause, and violated his rights under the Eighth Amendment.
    For offenses committed prior to December 31, 1999,
offenders in Wisconsin are released from prison to “parole,”
whereas for offenses committed after January 1, 2000, the
offenders are released to “extended supervision.” Although the
supervision for each status is essentially the same, there are
nevertheless some legal differences between parole and
extended supervision that dictate the punishments available
for a given rule violation. Aguilar was convicted in 1996 and
on February 23, 2010, he was released from prison on parole.
Accordingly, after his release from imprisonment, Aguilar was
subject to the parole provisions rather than the extended
supervision restrictions. When Aguilar failed to report to his
agent in violation of the rules of community supervision, his
parole agent, Janella Gaston-Camara, completed a Violation
Investigation Report in which she properly checked the box
indicating he was on “Parole,” and that form was signed by her
supervisor Mya Haessig as well. On September 27, 2012,
Aguilar was arrested by chance when the Racine Police
Department SWAT team executed a search warrant on a bar
allegedly being used for drug sales, and the officers found
Aguilar in a room adjacent to the bar. On that day, Gaston-
Camara completed an Order to Detain form in which she
erroneously checked the box indicating that Aguilar was on
“Extended Supervision,” rather than the “Parole” designator.
Aguilar subsequently met with Gaston-Camara and admitted
to violating rules including absconding, moving without
No. 15-3894                                                   3

notifying his agent, and consuming alcohol. When a person is
under extended supervision, the agent, with a supervisor’s
approval, may order the offender confined for up to 90 days
without a hearing if the offender signs a statement admitting
to violating a rule of supervision. Initially, Gaston-Camara met
with the supervisor, Mya Haessig, and agreed that a disposi-
tion short of confinement was the appropriate sanction, such
as electronic monitoring or the imposition of additional
conditions of supervision. Once they received information
from the Racine Police Department that Aguilar was being
charged with possession of THC and obstructing an officer,
however, they convened again and concluded that confine-
ment for 90 days was appropriate. They completed another
form which included that recommendation, again erroneously
identifying Aguilar as under extended supervision, and
forwarded that recommendation to Lisa Yeates, the Regional
Chief, who approved the sanction. Aguilar signed a statement
admitting that he violated the rules of his supervision, and
therefore the confinement was ordered without a hearing,
based on the erroneous assumption that he was under ex-
tended supervision. Because he was not on extended supervi-
sion, however, he was not subject to that 90-day option,
(although the law has since changed to allow imposition of a
90-day sentence on parolees for admitted rules violations, see
Wisc. Stat. § 304.06(3g)). That did not necessarily work to his
actual disadvantage. As a parolee, he would have been subject
to formal revocation procedures; Gaston-Camara and Haessig
confirmed that they would likely have sought revocation of
parole based on those charges, with a likely revocation
sentence of two years, rather than the extended supervision
4                                                    No. 15-3894

sanction which resulted in his automatic confinement for 90
days. But such speculation as to which status would have been
more advantageous is irrelevant to the claim before us.
    On December 3, 2012, Aguilar’s attorney, David Saldana,
contacted Gaston-Camara and inquired as to why Aguilar’s
sanction began on October 17, 2012. One week later Saldana
contacted Donna Harris, the assistant regional chief for Region
7, and asked her about the start date for the extended release
sanction for Aguilar. In response, Harris emailed to Saldana
language from the policy providing that an extended supervi-
sion sanction starts when the regional chief signs the sanction
or within 10 days of apprehension, whichever is first. Subse-
quently, on December 21, 2012, Saldana contacted Yeates’
regional office and requested that she amend the start date of
his extended supervision sanction to start on October 7, 2012.
Yeates ordered the amendment of the start date as requested.
    Aguilar contends that in those conversations with Gaston-
Camara, Harris, and Yeates, Saldana also questioned whether
Aguilar was properly classified as under extended supervision.
None of those defendants recall any such topic of discussion in
those conversations. Gaston-Camara’s written notes of her
phone conversation with Saldana relate only that he asked
about the starting date used to calculate Aguilar’s sanction.
The email to Saldana from Harris in response to their phone
conversation relayed only portions of the DOC procedure for
calculating the sanction dates. And Yeates’ actions following
the communication with Saldana addressed only the dates of
the sanction. Finally, because Aguilar was assigned to Region
2, not Region 7, Harris stated that as assistant regional chief in
No. 15-3894                                                     5

Region 7 she was not involved in overseeing Aguilar’s supervi-
sion, and Aguilar has provided no evidence to the contrary.
    To support his contention that Saldana apprised them of
the classification error, Aguilar provided his own declaration
to the district court. In it, he attested that Saldana visited him
in jail and asked him why he was given an extended supervi-
sion sanction when he was a parolee, and promised to seek his
release. Aguilar further stated that, subsequently, Saldana
informed Aguilar that he had made several attempts over the
past couple of weeks to contact some of the defendants but was
unable to do so because they were not in the office, did not
return his call, or were on vacation. According to Aguilar,
Saldana said that he had informed Harris that Aguilar was
unlawfully detained because the sanction was proper only for
a person on extended supervision whereas Aguilar was on
parole. According to Aguilar, Saldana then reported that
Harris responded that Aguilar would not be released and that
he was lucky his parole was not revoked. The district court
refused to consider those declarations, as they were hearsay
and Aguilar provided no statement or affidavit from Saldana.
    Months after his release from the confinement on those
violations, Aguilar was arrested on various charges. After a
parole revocation hearing, the Division of Hearings and
Appeals determined that Aguilar violated the conditions of his
parole status and he was returned to Dodge Correctional
Institution to serve his sentence. He received jail credit that
included the time he had spent in jail in connection with the
extended supervision sanction. The crediting of all of that time
raises a question as to whether he suffered any actual injury as
a result of the extended supervision sanction, but as neither the
6                                                     No. 15-3894

parties nor the district court addressed the issue of the impact
of that crediting and the claims fail on other grounds, we will
limit our discussion to those other grounds.
    Aguilar asserts that the failure to properly classify him as
on parole status rather than extended supervision, which
resulted in his confinement without a hearing, violated his
rights under the Due Process Clause and the Eighth Amend-
ment. As the district court properly recognized, § 1983 does not
establish a system of vicarious liability; a public employee’s
liability is premised on her own knowledge and actions, and
therefore requires evidence that each defendant, through her
own actions, violated the Constitution. Burks v. Raemisch,
555 F.3d 592, 594 (7th Cir. 2009); Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009). Three of the defendants in this appeal held posi-
tions in the DOC’s Division of Community Corrections Region
2: Gaston-Camara, Aguilar’s probation and parole agent;
Haessig, the unit supervisor; and Yeates, the regional chief. The
other defendant, Donna Harris, was the DCC assistant regional
chief for Region 7. The district court granted the motion for
summary judgment as to all his claims against each defendant,
and Aguilar appeals to this court the summary judgment
determination.
    We review the grant of summary judgment de novo,
considering all facts and reasonable inferences in favor of
Aguilar as the non-moving party. Figgs v. Dawson, 829 F.3d 895,
902 (7th Cir. 2016). We will affirm the grant of summary
judgment only if there are no genuine issues of material fact
and the defendants are entitled to judgment as a matter of law.
Id. Although we view the evidence in the light most favorable
to Aguilar, he nevertheless must present specific facts showing
No. 15-3894                                                   7

that there is a genuine issue for trial; “[i]nferences that rely
upon speculation or conjecture are insufficient.” Armato v.
Grounds, 766 F.3d 713, 719 (7th Cir. 2014).
    To succeed on his Eighth Amendment claim, Aguilar must
provide evidence that he was subjected to punishment (here,
additional incarceration) without penological justification and
that the defendants acted with deliberate indifference. Id. at
721; Campbell v. Peters, 256 F.3d 695, 700 (7th Cir. 2001). The
actions that Aguilar challenges in this case are the designation
of him as on extended supervision status and the refusal to
correct the error. Aguilar acknowledges that the “central
question” in this appeal is whether he has raised a genuine
issue of material fact that the defendants were deliberately
indifferent to the evidence that Aguilar was misclassified as an
extended supervision offender when he was in fact on parole
and thus entitled to the procedural protections commensurate
with that status. The district court properly concluded that
Aguilar failed to establish any such issue of fact.
    “To be considered on summary judgment, evidence must
be admissible at trial, though ‘the form produced at summary
judgment need not be admissible.’” Cairel v. Alderden, 821 F.3d
823, 830 (7th Cir. 2016)(quoting Wragg v. Village of Thornton,
604 F.3d 464, 466 (7th Cir. 2010)). The only admissible evidence
of deliberate indifference presented to the district court by
Aguilar is that the forms ordering his detention and ordering
the sanction, although identifying his as on extended supervi-
sion, also indicate his date of conviction which—if
noticed—should have alerted them that Aguilar was a parole
offender. As to the conflict between the date of conviction and
8                                                   No. 15-3894

the box checked on the form that indicated he was an extended
supervision offender, Aguilar presented no evidence that
anyone noticed that discrepancy. In fact, Gaston-Camara and
Haessig both submitted statements that they were unaware
that he was on parole status and only became aware of the
discrepancy when he filed the lawsuit. We are left with nothing
more than mere speculation that any of the defendants might
have noticed the disconnect between the date of his offense
and the extended supervision status, and that is insufficient to
survive summary judgment. As there is no evidence that the
defendants responsible for the decisions were aware of the
misclassification, at best the evidence demonstrates negligence
in failing to properly identify his actual status.
    If Aguilar had evidence that his attorney actually notified
the responsible persons in this case, and they refused to correct
the classification and afford him the appropriate due process,
then his claim of deliberate indifference might survive sum-
mary judgment. But he failed to provide such evidence. First,
he provided only his own affidavit setting forth what Saldana
told him, and specifically that Saldana called Donna Harris, an
Assistant Regional Chief for DCC Region 7 in Racine, and
asked Harris to release Aguilar. According to Aguilar’s
affidavit, Saldana attempted to reach some of the defendants
but was unable to do so. He eventually spoke with Harris and
told Harris that Aguilar was unlawfully detained beyond the
investigative detention period (5 working days) and was
unlawfully detained on an extended supervision sanction as
Aguilar was on parole and ineligible for such sanction.
Aguilar’s affidavit further provided that Saldana questioned
Harris as to why the sanction added an additional 10 days to
No. 15-3894                                                      9

confinement and Harris, after discussion, agreed to amend the
sanction. The district court did not consider that evidence
because it was inadmissible hearsay and therefore could not be
considered on summary judgment. See Cairel, 821 F.3d at 830.
    Aguilar argues that Federal Rule of Civil Procedure 56(d),
which addresses summary judgment, specifically permits the
court to “allow time to obtain affidavits or declarations,” “[i]f
a nonmovant shows by affidavit or declaration that, for
specified reasons, it cannot present facts essential to justify its
opposition.” Aguilar has not pointed to any specified reasons
for his failure to comply other than his lack of understanding
of hearsay, but we are cognizant of the importance of ensuring
that the judicial process not act as a trap to snare the unwary
pro se litigant. Here, however, we need not consider whether
the district court should have allowed Aguilar additional time
to obtain an affidavit from Saldana, because even considering
the evidence that Aguilar sought to include, summary judg-
ment was proper.
    In the briefs to this court, Aguilar’s attorneys represent that
they have spoken with Saldana and Saldana has confirmed that
he would be willing to provide an affidavit and that the
affidavit would confirm the characterization of his communica-
tion set forth by Aguilar. Even if we accept that as true and
assume that the affidavit had been provided and mirrored
Aguilar’s characterization of the communication, the evidence
does not establish that the defendants acted with deliberate
indifference. The statements from Saldana that Aguilar sought
to include reflected only a conversation between Saldana and
Harris concerning the misclassification, and mentioned
attempts to reach the other defendants with no indication that
10                                                  No. 15-3894

any substantive communication occurred. There is no evidence
at all that any communication between Saldana and Harris was
ever communicated to the other defendants, and no evidence
that Saldana directly informed any of the other defendants of
the misclassification. Therefore, there is no evidence that those
defendants were actually aware that Aguilar had been
misclassified as on extended supervision, and their conduct in
this case at best could be characterized as negligent, not
deliberately indifferent. Only Harris was potentially aware of
the misclassification, and that assumes that Saldana will submit
an affidavit that corresponds to Aguilar’s version of the
conversation. But Aguilar provides no evidence that Harris
played any role whatsoever in the decision to classify Aguilar
as on extended supervision or the decision to impose the 90-
day detention; in fact, Aguilar acknowledges that Harris had
responsibility for an entirely different region of DCC.
    Harris stated that Saldana called her asking about the start
time for an extended supervision sanction and an email from
Harris to Saldana is consistent with that recollection, in that
Harris emailed Saldana portions of the DOC procedures
dictating how the beginning and the end of extended supervi-
sion sanctions dates are calculated. Even if Saldana’s affidavit
would indicate that he also informed Harris that Aguilar was
misclassified as on extended supervision, Aguilar presented no
evidence that Harris had any responsibility or input into the
classification of Aguilar or the imposition of the extended
supervision sanction. In fact, the undisputed evidence is that
Harris was responsible for an entirely different region, Region
7, and that the actors in the decision regarding Aguilar were
Gaston-Camara, Haessig, and Yeates, who were also the
No. 15-3894                                                       11

signatories on the forms that imposed the sanction. Gaston-
Camara was Aguilar’s parole agent, and she along with Mya
Haessig, the unit supervisor, assessed Aguilar’s infraction and
recommended the revocation and detention. Lisa Yeates, the
regional chief for Region 2, approved that recommendation
and ordered the sanction. Harris was the assistant regional
chief for Region 7 whereas Aguilar’s supervision was under the
authority of officials in Region 2. Aguilar presents no evidence
or argument indicating that Harris had any input into the
extended supervision sanction or any responsibility regarding
Aguilar’s supervision. In Burks, we rejected the notion that
“everyone who knows about a prisoner’s problems” will incur
§ 1983 liability. 555 F.3d at 595. We reasoned that “no prisoner
is entitled to insist that one employee do another’s job,” and
the division of labor is critical to the efficient functioning of the
organization. Id. Accordingly, we held that “people who stay
within their roles can get more work done, more effectively,
and cannot be hit with damages under § 1983 for not being
ombudsmen.” Id. Even considering the proposed statement
from Saldana, Aguilar has failed to demonstrate anything
other than that an employee of a different region who was not
involved in the decision and not responsible for Aguilar’s
parole supervision was informed of the mistaken classification.
That is insufficient to survive summary judgment. The district
court properly concluded that Aguilar failed to present
evidence of deliberate indifference as to any of the defendants.
    At best, Aguilar’s evidence that the documents improperly
listed him as under extended supervision, and that the dates of
the criminal case—if considered—would have allowed
defendants Gaston-Camara, Haessig, and Yeates, to deduce the
12                                                   No. 15-3894

misclassification, allow an inference of negligence. But that is
insufficient for both the Eighth Amendment and the Due
Process claims. As stated above, the Eighth Amendment is
violated by acts or omissions that exhibit deliberate indiffer-
ence; mere negligence is insufficient. Armata, 766 F.3d at 721.
Similarly, negligent conduct by a state official does not
implicate the Due Process Clause. Daniels v. Williams, 474 U.S.
327, 333–34 (1986); Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472
(2015)(“‘liability for negligently inflicted harm is categorically
beneath the threshold of constitutional due process.’”)(quoting
County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)); Davis v.
Wessel, 792 F.3d 793, 801 (7th Cir. 2015)(same). Aguilar in his
due process challenge asserts that the misclassification and the
failure to correct it denied him procedural protections to which
he was entitled. The district court denied the claim because it
held that Aguilar’s evidence supported only a claim of negli-
gent conduct. As we discussed, the evidence even considering
the proposed statement from Saldana, does not suggest more
than negligence, and that is insufficient to support a due
process claim just as it fails to support the Eighth Amendment
claim. Accordingly, the district court properly granted sum-
mary judgment to the defendants.
     The decision of the district court is AFFIRMED.